Case: 10-30035 Document: 00511482252 Page: 1 Date Filed: 05/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 18, 2011
                                       No. 10-30035
                                                                            Lyle W. Cayce
                                                                                 Clerk

JOHN THOMPSON,

                                                   Plaintiff-Appellee,

versus

HARRY F. CONNICK, in His Official Capacity as District Attorney
and in His Individual Capacity;
ERIC DUBELIER, in His Official Capacity as Assistant District Attorney;
JAMES WILLIAMS, in His Official Capacity as Assistant District Attorney;
EDDIE JORDAN, in His Official Capacity as District Attorney;
ORLEANS PARISH DISTRICT ATTORNEY’S OFFICE,

                                                   Defendants-Appellants.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:03-CV-2045




Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.
PER CURIAM:*


       The defendants challenge an award of supplemental attorney’s fees and


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30035 Document: 00511482252 Page: 2 Date Filed: 05/18/2011



                                 No. 10-30035

costs. In Connick v. Thompson, 131 S. Ct. 1350 (2011), the Court reversed this
court’s affirmance, see Thompson v. Connick, 578 F.3d 293 (5th Cir. 2009) (en
banc) (per curiam) (affirming by equally divided court), of the district court’s
award of damages and fees. The parties have submitted letter briefs, on request,
and agree that the award of supplemental fees should be reversed. This court
has now remanded the underlying action for entry of judgment. See Thompson
v. Connick, 2011 U.S. App. LEXIS 9758 (5th Cir. May 13, 2011) (en banc) (per
curiam).
      The award of supplemental fees and costs is therefore REVERSED, and
this matter is REMANDED for further proceedings, if any, that may be required.




                                       2